Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/640,004 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims claim a method for preparing polyether polyols and polyurethane prepared from the polyether polyols comprising reacting a low molecular weight initiator with a functionality of at least 2 with propylene oxide or butylene oxide in the presence of the same Lewis Acid catalyst.  All the elements of the application claims are found in the copending claims Thus the invention of claims 1-15 of the copending application is in effect a “species” of the “generic” invention of the application claims 1-11.  Since application claims 1-11 are anticipated by claims 1-15 of the copending application, they are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being WO-2016/064698 to Raghuraman et al. (U.S. Patent Pub. No. 2017/0240702 will be used for citations)
As to claims 9-11, it is noted that claims 9-11 claim a polyether polyol, all elected claims are recited in the product-by-process format by use of the language, “A polyether polyol produced according to the method…” Case law holds that: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
Raghuraman discloses a method for producing a polyether polyol comprising a starter compound such as diol or triol with an equivalent weight of less than 500 g/mol with propylene oxide in the presence of a Lewis acid catalyst of the following formula:

    PNG
    media_image1.png
    134
    438
    media_image1.png
    Greyscale

Wherein the substitutions are the same and contain alkyl groups (0019-0023) and the molecular weight of final polyether polyol ranges from 3600-5300 g/mol (Table 1).  The reference does not teach fluoroalkyl-substituted phenyl groups.  Raghuraman discloses a process for preparing polyurethanes by reacting the polyether polyol with the polyisocyanate in the preparation of polyurethane products (0033).  The polyether polyol in Raghuraman is the same as the polyether polyol that is claimed.  The method of using the catalyst does not result in a materially different product.

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being U.S. Patent No. 9,388,271 to Nakaminami et al.
As to claims 9-11, it is noted that claims 9-11 claim a polyether polyol, all elected claims are recited in the product-by-process format by use of the language, “A polyether polyol produced according to the method…” Case law holds that: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Nakaminami discloses a method for preparing a polyether polyol comprising reacting a low molecular weight diol or triol with propylene oxide in the presence of a boron or aluminum metal complex that has phenyl substitutions, such as pentafluorophenyl (9:55-11:47).  Nakaminami discloses methods of preparing polyurethanes by reacting the polyether polyol with polyisocyanates (14:1-36).  The polyether polyol in Raghuraman is the same as the polyether polyol that is claimed.  The method of using the catalyst does not result in a materially different product.
Allowable Subject Matter
Claims 1-8 are allowable over the prior art of record.  The closest prior art fails to teach methods of preparing polyether polyols in the presence at the least tri-substituted metal with at least the same fluoroalkyl substituted phenyl groups.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763